                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                             Alexandria Division



       UNITED STATES OF AMERICA,

                                     Plaintiff,

                 v.                                                   Case No. 1:18-MJ-00196-JFA

       GEORGE A. NADER,

                                     Defendant.


                  NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF MOTION FOR
                           LEAVE TO FILE EXHIBIT UNDER SEAL

            George A. Nader (“Defendant”), by and through the undersigned, pursuant to Local Rule

     of Court 49(A), (D), and (E) of the Local Criminal Rules for the United States District Court for

     the Eastern District of Virginia, respectfully requests an Order sealing its motion for conditional

     release and accompanying exhibits.


I.          Items to Be Sealed and Necessity for Sealing


            1.        Defendant seeks to file one Motion for Conditional Release and five accompanying

     exhibits. Defendant seeks to file these documents under seal because they contain recognized

     privacy interests, including: (a) confidential business information relating to a high-profile security

     firm; and (2) personal and medical information relating to the Defendant, as described further

     below. Filing under seal is the appropriate remedy to protect these privacy interests because any

     redactions would be so extensive as to render these documents incomprehensible.
II.           References to Governing Case Law


              2.      This Court has the inherent power to seal materials submitted to it when the public’s

      right of access is outweighed by competing interests. See In re Knight Pub. Co., 743 F.2d 231,

      235 (4th Cir. 1984); see Fed. R. Civ. P. 26(c)(1)(G) (“The court may, for good cause, issue an

      order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

      or expense, including . . . requiring that a trade secret or other confidential research, development,

      or commercial information not be revealed or be revealed only in a specified way. . . .”). Allowing

      Defendant to file this motion and exhibits under seal is an appropriate way to balance the various

      interests at stake.


              3.      The motion and exhibits contain extensive information related to Defendant’s acute

      medical condition, including details of his medical history, physician evaluations and diagnoses,

      and immediate recommendations. Individuals have a recognized privacy interest in medical

      records. See United States v. Sattar, 471 F. Supp. 2d 380, 387 (S.D.N.Y. 2006) (holding that “the

      interest in personal privacy for the matters redacted from [the defendant’s] [psychiatric] report

      provides a sufficiently compelling interest to overcome the First Amendment right of access).


              4.      These materials also contain sensitive business practices, plans, and other details of

      a high-profile security firm, information that should be protected from public disclosure. See, e.g.,

      Walker Systems, Inc. v. Hubbell, Inc., 188 F.R.D. 428, 429 (S.D. W. Va. 1999) (stating “[w]here .

      . . the information sought to be protected concerns documents that the parties in good faith believe

      contain trade secrets or other confidential information, and the orders are routinely agreed upon

      by the parties, such orders should be granted, especially in cases between direct competitors”).

      Disclosure of that information would not only place Defendant’s security strategy into the public
   realm—when by its very nature, a private security plan only succeeds if it is kept confidential—

   but would also disclose that information to the firm’s competitors, providing them an unfair

   business advantage.


          5.      The public has no need to be informed of Defendant’s sensitive personal medical

   information and the plans and strategies of his private security detail. Defendant’s interest in

   maintaining the confidentiality of these materials outweighs the public’s right of judicial access.


III.      Period of Time Defendant Seeks to Have the Matter Remain Under Seal


          6.      Defendant seeks to have these materials sealed permanently.


                                                   ***


          For the foregoing reasons, the Court should grant the defendant leave to file under seal

   the attached motion for revocation of detention order and five accompanying exhibits.




   Dated: June 6, 2019                           Respectfully submitted,


                                                 LATHAM & WATKINS LLP

                                                 /s/ Jonathan C. Su
                                                 Jonathan C. Su (#92804)
                                                 Latham & Watkins, LLP
                                                 555 11th St., N.W.
                                                 Suite 1000
                                                 Washington, D.C. 20004
                                                 Tel: (202) 637-2200
                                                 Fax: (202) 637-2201
                                                 jonathan.su@lw.com

                                                 Christopher J. Clark (pro hac pending)
                                                 Latham & Watkins, LLP
                                                 885 Third Avenue
New York, NY 10022
Tel: (212) 906-2927
Fax: (212) 751-4864
chris.clark@lw.com

Attorney for Defendant
George Aref Nader
